Exhibit 10.2

EXECUTION VERSION

RECEIVABLES SALE AGREEMENT

dated as of July 24, 2018,

AMONG

THE ORIGINATORS

NAMED HEREIN

AND

PDC FUNDING COMPANY III, LLC

as Buyer



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

TABLE OF CONTENTS

 

          PAGE  

ARTICLE I

   AMOUNTS AND TERMS OF THE PURCHASE      1  

Section 1.1

           Purchases of Receivables      1  

Section 1.2

           Payment for the Purchase      3  

Section 1.3

           Purchase Price Credit Adjustments      3  

Section 1.4

           Payments and Computations, Etc      4  

Section 1.5

           Transfer of Records      4  

Section 1.6

           Characterization      5  

ARTICLE II

   REPRESENTATIONS AND WARRANTIES      5  

Section 2.1

           Representations and Warranties of Originator      5  

ARTICLE III

   CONDITIONS OF PURCHASE      9  

Section 3.1

           Conditions Precedent to Initial Purchase      9  

ARTICLE IV

   COVENANTS      9  

Section 4.1

           Affirmative Covenants of the Originators      9  

Section 4.2

           Negative Covenants of the Originators      14  

ARTICLE V

   TERMINATION EVENTS      15  

Section 5.1

           Purchase Termination Events      15  

Section 5.2

           Remedies      16  

ARTICLE VI

   INDEMNIFICATION      16  

Section 6.1

           Indemnities by the Originators      16  

Section 6.2

           Other Costs and Expenses      19  

ARTICLE VII

   MISCELLANEOUS      19  

Section 7.1

           Waivers and Amendments      19  

Section 7.2

           Notices      19  

Section 7.3

           Protection of Ownership Interests of Buyer      20  

Section 7.4

           Confidentiality      20  

Section 7.5

           Bankruptcy Petition      21  

Section 7.6

           Limitation of Liability      22  

Section 7.7

           CHOICE OF LAW      22  

Section 7.8

           CONSENT TO JURISDICTION      22  

Section 7.9

           WAIVER OF JURY TRIAL      22  

Section 7.10

           Integration; Binding Effect; Survival of Terms      23  

Section 7.11

           Counterparts; Severability; Section References      23  

Section 7.12

           Subordination      23  

 

  -i-  



--------------------------------------------------------------------------------

Exhibits

 

Exhibit I

   Definitions

Exhibit II

   Principal Place of Business; Location(s) of Records; Federal Employer
Identification Number; Other Names

Exhibit III

   Form of Subordinated Note

 

-ii-



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

THIS RECEIVABLES SALE AGREEMENT, dated as July 24, 2018, is by and among
Patterson Dental Supply, Inc., a Minnesota corporation (“PDSI”) as an originator
(an “Originator” and together with each other originator from time to time party
hereto, each an “Originator”) and PDC FUNDING COMPANY III, LLC, a Minnesota
limited liability company (“Buyer”). Unless defined elsewhere herein,
capitalized terms used in this Agreement shall have the meanings assigned to
such terms in Exhibit I hereto (or, if not defined in Exhibit I hereto, the
meaning assigned to such term in Exhibit I to the Purchase Agreement (as defined
below)).

PRELIMINARY STATEMENTS

Each Originator now owns, and from time to time hereafter will own, Receivables.
Each Originator wishes to sell and assign to Buyer, and Buyer wishes to purchase
from such Originator, all of such Originator’s right, title and interest in and
to its Receivables, together with the Related Security and Collections with
respect thereto.

Each Originator and Buyer intend the transactions contemplated hereby to be true
sales of the Receivables from such Originator to Buyer, providing Buyer with the
full benefits of ownership of the Receivables, and neither of the Originators
nor Buyer intends these transactions to be, or for any purpose to be
characterized as, loans from Buyer to any Originator.

Following each purchase of Receivables from the Originators, Buyer will sell
Receivables and the associated Related Security and Collections pursuant to that
certain Receivables Purchase Agreement dated as of July 24, 2018 (as the same
may from time to time hereafter be amended, supplemented, restated or otherwise
modified, the “Purchase Agreement”) among Buyer, as seller, the Servicer (as
defined therein), the conduits from time to time party thereto as “Conduits”,
the financial institutions from time to time party thereto as “Financial
Institutions”, the purchaser agents from time to time party thereto as
“Purchaser Agents” and MUFG Bank, Ltd., as agent for the Conduits and Financial
Institutions or any successor agent appointed pursuant to the terms of the
Purchase Agreement (in such capacity, together with any successors or assigns,
the “Agent”).

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

ARTICLE I

AMOUNTS AND TERMS OF THE PURCHASE

Section 1.1    Purchases of Receivables.

(a)    Agreement to Sell and Purchase. (i) Upon the terms and subject to the
conditions set forth herein, each Originator agrees to sell, assign, transfer,
convey and

 



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

contribute, as applicable, to Buyer, without recourse (except to the extent
expressly provided herein), and Buyer hereby agrees to purchases and accepts
from such Originator, from time to time on and after the Closing Date but before
the Purchase Termination Date, all of such Originator’s right, title and
interest in, to and under the Receivables and all Related Security and
Collections with respect thereto, in each case, whether now existing or
hereafter arising or originating.

(ii)    Closing Date Purchases. Effective on the Closing Date, each Originator
hereby sells, assigns, transfers, conveys and contributes, if applicable, to
Buyer, and Buyer hereby purchased and accepts from such Originator, all of such
Originator’s right, title and interest in, to and under (i) each Receivable that
existed and was owing to such Originator at the Cut-Off Date, (ii) each
Receivable generated by such Originator after the Cut-Off Date, to and including
the Closing Date, and (iii) all Related Security and Collections with respect
thereto.

(iii)    Subsequent Purchases. After the Closing Date, until the Purchase
Termination Date, each Receivable and all Related Security and Collections with
respect thereto generated by each Originator shall be, and shall be deemed to
have been, sold, assigned, transferred, conveyed and contributed, if applicable,
by such Originator to the Buyer immediately (and without further action by any
Person) upon the creation of such Receivable.

(iv)    Purchase Price. Buyer shall be obligated to pay the Purchase Price for
the Receivables purchased hereunder in accordance with Section 1.2.

(b)    It is the intention of the parties hereto that each Purchase of
Receivables made hereunder shall constitute a sale, which sale is absolute and
irrevocable and provides Buyer with the full benefits of ownership of the
Receivables. Except for the Purchase Price Credits owed pursuant to Section 1.3,
each sale of Receivables hereunder is made without recourse to any Originator;
provided, however, that (i) each Originator shall be liable to Buyer for all
representations, warranties, covenants and indemnities made by such Originator
pursuant to the terms of the Transaction Documents to which such Originator is a
party, and (ii) such sale does not constitute and is not intended to result in
an assumption by Buyer or any assignee thereof of any obligation of any
Originator or any other Person arising in connection with the Receivables, the
related Contracts and/or other Related Security or any other obligations of any
Originator. In view of the intention of the parties hereto that the Purchases of
Receivables made hereunder shall constitute sales of such Receivables rather
than loans secured thereby, each Originator agrees that it will, on or prior to
the date hereof and in accordance with Section 4.1(e)(ii), mark its master data
processing records relating to the Receivables with a legend acceptable to Buyer
and to the Agent (as Buyer’s assignee), evidencing that Buyer has purchased such
Receivables as provided in this Agreement and to note in its financial
statements that its Receivables have been sold to Buyer. Upon the request of
Buyer or the Agent (as Buyer’s assignee), each Originator will execute and file
such financing or continuation statements, or amendments thereto or assignments
thereof, and such other instruments or notices, as may be necessary or
appropriate to perfect and maintain the perfection of Buyer’s ownership interest
in the Receivables and the Related Security and Collections with respect
thereto, or as Buyer or the Agent (as Buyer’s assignee) may reasonably request.

 

  2  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

Section 1.2    Payment for the Purchase.

(a)    The Purchase Price for any Purchase of Receivables hereunder shall be
payable in full by Buyer to the Originator of such Receivables in accordance
with Section 1.2(b), and shall be paid to such Originator in the following
manner:

(i)    by delivery of immediately available funds, to the extent of funds made
available to Buyer in connection with its subsequent sale of an interest in such
Receivables to the Purchasers under the Purchase Agreement or other cash on
hand;

(ii)    solely in the case of PDSI, to the extent elected by PDSI in its sole
discretion, by Buyer accepting a contribution of such Receivable to Buyer’s
capital in an amount equal to such portion of such Purchase Price as elected by
PDSI; and

(iii)    the balance, by delivery of the proceeds of a subordinated revolving
loan from such Originator to Buyer (a “Subordinated Loan”) in an amount not to
exceed the lesser of (A) the remaining unpaid portion of such Purchase Price and
(B) the maximum Subordinated Loan that could be borrowed without rendering
Buyer’s Net Worth less than the Required Capital Amount.

Subject to the limitations set forth in Section 1.2(a)(iii), each Originator
irrevocably agrees to advance each Subordinated Loan requested by Buyer on or
prior to the Purchase Termination Date. The Subordinated Loans shall be
evidenced by, and shall be payable in accordance with the terms and provisions
of the Subordinated Notes and shall be payable solely from funds which Buyer is
not required under the Purchase Agreement to set aside for the benefit of, or
otherwise pay over to, the Purchasers.

(b)    The Purchase Price for each Receivable purchased hereunder shall be due
and payable in full by Buyer to the Originator of such Receivable on the
Purchase Date for such Receivable. In addition, increases or decreases in the
amount owing under the Subordinated Notes made pursuant to Section 1.2(a) shall
be deemed to have occurred and shall be effective as of the related Purchase
Date.

(c)    In addition to contributions of Receivables by PDSI to Buyer hereunder,
PDSI may also, at its option in its sole discretion, contribute cash to Buyer in
return for an increase in the value of the equity interest in Buyer held by
PDSI. PDSI shall evidence PDSI’s election to treat all or any portion of the
Receivables as a capital contribution by recording it as such on the books and
records of Buyer as maintained by PDSI, and no further notice or acceptance of
any such contribution shall be necessary. PDSI and Buyer shall each record on
its respective books and records any capital contribution made by PDSI to Buyer
promptly following its occurrence.

Section 1.3    Purchase Price Credit Adjustments. If on any day:

(a)    the Outstanding Balance of a Receivable is:

(i)    either (x) reduced as a result of any defective or rejected or returned
goods or services, any discount or any adjustment or otherwise by the Originator
of such Receivable (other than cash Collections on account of the Receivables)
or (y) reduced as a result of converting such Receivable to an Excluded
Receivable, or

 

  3  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

(ii)    reduced or canceled as a result of a setoff in respect of any claim by
any Person (whether such claim arises out of the same or a related transaction
or an unrelated transaction), or

(b)    any of the representations and warranties set forth in Article II are not
true when made or deemed made with respect to any Receivable,

then, in such event, Buyer shall be entitled to a credit (each, a “Purchase
Price Credit”) against the Purchase Price otherwise payable hereunder to the
Originator of such Receivable equal to (i) in the case of clause (a) above, the
amount of such reduction or cancellation and (ii) in the case of clause
(b) above, the Outstanding Balance of such Receivable. If such Purchase Price
Credit exceeds the Purchase Price on any day, then such Originator shall pay the
remaining amount of such Purchase Price Credit in cash immediately; provided
that if the Purchase Termination Date has not occurred, such Originator shall be
allowed to deduct the remaining amount of such Purchase Price Credit from any
indebtedness owed to it under such Originator’s Subordinated Note; provided,
further, that at any time when any Amortization Event has occurred and is
continuing, such Originator shall pay the entire amount of such Purchase Price
Credit in cash by deposit of immediately available funds into a Collection
Account.

Section 1.4    Payments and Computations, Etc. All amounts to be paid or
deposited by Buyer hereunder shall be paid or deposited in accordance with the
terms hereof on the day when due in immediately available funds to the account
of the applicable Originator as designated from time to time by such Originator
or as otherwise directed by such Originator. In the event that any payment owed
by any Person hereunder becomes due on a day that is not a Business Day, then
such payment shall be made on the next succeeding Business Day. If any Person
fails to pay any amount hereunder when due, such Person agrees to pay, on
demand, the Default Fee in respect thereof until paid in full; provided,
however, that such Default Fee shall not at any time exceed the maximum rate
permitted by applicable law. All computations of interest payable hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first but excluding the last day) elapsed.

Section 1.5    Transfer of Records.

(a)    In connection with each Purchase of Receivables hereunder, each
Originator hereby sells, transfers, assigns and otherwise conveys to Buyer all
of such Originator’s right and title to and interest in the Records relating to
all Receivables sold hereunder, without the need for any further documentation
in connection with the Purchase. In connection with such transfer, each
Originator hereby grants to each of Buyer, the Agent and the Servicer an
irrevocable, non-exclusive license to use, without royalty or payment of any
kind, all software used by such Originator to account for its Receivables, to
the extent necessary to administer such Receivables, whether such software is
owned by such Originator or is owned by others and used by such Originator under
license agreements with respect thereto, provided that should the consent of any
licensor of such software be required for the grant of the license described
herein, to be effective, such Originator hereby agrees that upon the request of
Buyer

 

  4  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

(or Buyer’s assignee), such Originator will use its reasonable efforts to obtain
the consent of such third-party licensor. The license granted hereby shall be
irrevocable until the indefeasible payment in full of the Aggregate Unpaids, and
shall terminate on the date this Agreement terminates in accordance with its
terms.

(b)    Each Originator (i) shall take such action requested by Buyer and/or the
Agent (as Buyer’s assignee), from time to time hereafter, that may be necessary
or appropriate to ensure that Buyer and its assigns under the Purchase Agreement
have an enforceable ownership interest in the Records relating to the
Receivables purchased from such Originator hereunder, and (ii) shall use its
reasonable efforts to ensure that Buyer, the Agent and the Servicer each has an
enforceable right (whether by license or sublicense or otherwise) to use all of
the computer software used to account for the Receivables and/or to recreate
such Records.

Section 1.6    Characterization. If, notwithstanding the intention of the
parties expressed in Section 1.1(b), any sale by any Originator to Buyer of
Receivables hereunder shall be characterized as a secured loan and not a sale or
such sale shall for any reason be ineffective or unenforceable, then this
Agreement shall be deemed to constitute a security agreement under the UCC and
other applicable law. For this purpose and without being in derogation of the
parties’ intention that the sale of Receivables hereunder shall constitute a
true sale thereof, each Originator hereby grants to Buyer a duly perfected
security interest in all of such Originator’s right, title and interest in, to
and under all Receivables now existing and hereafter arising, all Collections
and Related Security with respect thereto, each Lock-Box and Collection Account,
all other rights and payments relating to such Originator’s Receivables and all
proceeds of the foregoing to secure the prompt and complete payment of a loan
deemed to have been made in an amount equal to the aggregate Purchase Price of
the Receivables together with all other obligations of such Originator
hereunder, which security interest shall be prior to all other Adverse Claims
thereto. Buyer and its assigns shall have, in addition to the rights and
remedies which they may have under this Agreement, all other rights and remedies
provided to a secured creditor under the UCC and other applicable law, which
rights and remedies shall be cumulative.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1    Representations and Warranties of Originator. Each Originator
hereby represents and warrants to Buyer on the date hereof and on the date of
each Purchase that:

(a)    Corporate Existence and Power. Such Originator is a corporation, duly
organized and validly existing and in good standing under the laws of its state
of incorporation. Each such Originator is duly qualified to do business and is
in good standing as a foreign corporation, and has and holds all corporate power
and all governmental licenses, authorizations, consents and approvals required
to carry on its business in each jurisdiction in which its business is
conducted, except where the failure to be so qualified or to have and hold such
governmental licenses, authorizations, consents and approvals could not
reasonably be expected to have a Material Adverse Effect.

(b)    Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Originator of this Agreement and each other
Transaction

 

  5  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

Document to which it is a party, and the performance of its obligations
hereunder and thereunder and such Originator’s use of the proceeds of each
Purchase from such Originator made hereunder, are within its corporate powers
and authority, and have been duly authorized by all necessary corporate action
on its part. This Agreement and each other Transaction Document to which such
Originator is a party has been duly executed and delivered by such Originator.

(c)    No Conflict. The execution and delivery by such Originator of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws (or
equivalent organizational documents) or any shareholder agreements, voting
trusts or similar arrangements applicable to any of its authorized shares,
(ii) any law, rule or regulation applicable to it, (iii) any restrictions under
any agreement, contract or instrument to which it is a party or by which it or
any of its property is bound, or (iv) any order, writ, judgment, award,
injunction or decree binding on or affecting it or its property, and do not
result in the creation or imposition of any Adverse Claim on assets of such
Originator or its Subsidiaries (except as created hereunder). No transaction
contemplated hereby requires compliance with any bulk sales act or similar law.

(d)    Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Originator of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.

(e)    Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Originator’s knowledge, threatened, against or affecting such
Originator, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
Such Originator is not in default with respect to any order of any court,
arbitrator or governmental body.

(f)    Binding Effect. This Agreement and each other Transaction Document to
which such Originator is a party constitute the legal, valid and binding
obligations of such Originator enforceable against such Originator in accordance
with their respective terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(g)    Accuracy of Information. All information heretofore furnished by such
Originator or any of its Affiliates to Buyer (or its assigns) for purposes of or
in connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by such Originator or any of its Affiliates to Buyer (or its
assigns) will be, true and accurate in every material respect on the date such
information is stated or certified and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not materially misleading.

 

  6  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

(h)    Use of Proceeds. No proceeds of any Purchase hereunder will be used
(i) for a purpose that violates, or would be inconsistent with, any law, rule or
regulation applicable to such Originator or (ii) to acquire any security in any
transaction which is subject to Section 12, 13 or 14 of the Securities Exchange
Act of 1934, as amended.

(i)    Good Title. Immediately prior to each Purchase hereunder, such Originator
(i) is the legal and beneficial owner of the Receivables to be sold by such
Originator hereunder, and (ii) is the legal and beneficial owner of the Related
Security with respect thereto or possesses a valid and perfected security
interest therein, in each case, free and clear of any Adverse Claim, except as
created by the Transaction Documents. There have been duly filed all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect such
Originator’s ownership interest in each Receivable, its Collections and the
Related Security.

(j)    Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to transfer to Buyer (and Buyer
shall acquire from such Originator) (i) legal and equitable title to, with the
right to sell and encumber, each Receivable existing or hereafter arising,
together with the Collections with respect thereto, and (ii) all of such
Originator’s right, title and interest in the Related Security associated with
each Receivable, in each case, free and clear of any Adverse Claim, except as
created by the Transaction Documents. There have been duly filed all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Buyer’s
ownership interest in the Receivables, the Related Security and the Collections.

(k)    Jurisdiction of Organization; Places of Business; etc. Exhibit II
correctly sets forth such Originator’s legal name, jurisdiction of organization,
Federal Employer’s Identification Number and State Organizational Identification
Number. Such Originator’s principal places of business anal chief executive
office and the offices where it keeps all of its Records are located at the
address(es) listed on Exhibit II or such other locations of which Agent and
Buyer have been notified in accordance with Section 4.2(a) in jurisdictions
where all action required by Section 4.1(g) or Section 7.3(a) has been taken and
completed. Such Originator has not, within the period of one year prior to the
date hereof, (i) changed the location of its principal place of business or
chief executive office or, except as set forth on Exhibit II, its organizational
structure, (ii) changed its legal name, (iii) except as set forth on Exhibit II,
become a “new debtor” (within the meaning of Section 9-102(a)(56) of the UCC in
effect in the State of Minnesota) or (iv) changed its jurisdiction of
organization. Such Originator is a “registered organization” (within the meaning
of Section 9-102 of the UCC as in effect in the State of Minnesota).

(l)    Collections. The conditions and requirements set forth in Section 4.1(i)
have at all times been satisfied and duly performed. The names and addresses of
all Collection Banks, together with the account numbers of the Collection
Accounts at each Collection Bank and the post office box number of each
Lock-Box, are listed on Exhibit IV to the Purchase Agreement or have been
provided to Buyer (and its assigns) in a written notice that complies with
Section 4.2(b). Such Originator has not granted any Person, other than Buyer
(and its assigns) dominion and control or “control” (within the meaning of
Section 9-104 of the UCC

 

  7  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

of all applicable jurisdictions) of any Lock-Box or Collection Account, or the
right to take dominion and control or “control” (within the meaning of
Section 9-104 of the UCC of all applicable jurisdictions) of any such Lock-Box
or Collection Account at a future time or upon the occurrence of a future event.
Such Originator has taken all steps necessary to ensure that Buyer (or its
assigns) has “control” (within the meaning of Section 9-104 of the UCC of all
applicable jurisdictions) over all Collection Accounts. No funds other than the
proceeds of Receivables are deposited to the Collection Accounts; provided,
however, that to the extent that the proceeds of any Excluded Receivables are
deposited to any Collection Account, such proceeds have been removed from such
Collection Account within two (2) Business Days after deposit therein.

(m)    Material Adverse Effect. Since April 28, 2018, no event has occurred that
would have a Material Adverse Effect.

(n)    Names. In the past five (5) years, such Originator has not used any
corporate or other names, trade names or assumed names other than as listed on
Exhibit II.

(o)    Ownership of Buyer. PDSI owns 100% of the issued and outstanding
membership units of Buyer, free and clear of any Adverse Claim. Such membership
units are validly issued, fully paid and nonassessable, and there are no
options, warrants or other rights to acquire securities of Buyer.

(p)    Not an Investment Company. Such Originator is not and, after giving
effect to the transactions contemplated hereby, will not be required to be
registered as, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or any successor statute.

(q)    Compliance with Law. Such Originator has complied in all respects with
all applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with any Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation.

(r)    Compliance with Credit and Collection Policies. Such Originator has
complied in all material respects with such Originator’s Credit and Collection
Policy with regard to each Receivable and any related Contract, and has not made
any material change to such Credit and Collection Policy, except such material
change as to which Buyer (or its assigns) has been notified in accordance with
Section 4.1(a)(vi) and receive Buyer’s and the Agent’s consent to the extent
referenced therein.

(s)    Payments to Originator. With respect to each Receivable transferred to
Buyer by such Originator hereunder, the Purchase Price received by such
Originator constitutes reasonably equivalent value in consideration therefor and
such transfer was not made for or on account of an antecedent debt. No transfer
by such Originator of any Receivable hereunder is or may be voidable under any
section of the Federal Bankruptcy Code.

 

  8  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

(t)    Enforceability of Contracts. Each Contract with respect to each
Receivable sold by such Originator hereunder is effective to create, and has
created, a legal, valid and binding obligation of the related Obligor to pay the
Outstanding Balance of the Receivable created thereunder and any accrued
interest thereon, enforceable against the Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

(u)    Eligible Receivables. Each Receivable sold by such Originator hereunder
and included at any time in the Net Portfolio Balance as an Eligible Receivable
was, on its Purchase Date, an Eligible Receivable.

(v)    Accounting. The manner in which such Originator accounts for the
transactions contemplated by this Agreement does not jeopardize the
characterization of the transactions contemplated herein as being true sales.

(w)    Solvency. Such Originator is and, upon the making of each Purchase under
this Agreement, will be, Solvent.

ARTICLE III

CONDITIONS OF PURCHASE

Section 3.1    Conditions Precedent to Initial Purchase. The initial Purchase
under this Agreement is subject to the conditions precedent that all of the
conditions precedent to the initial Incremental Purchase under the Purchase
Agreement shall have been satisfied or waived in accordance with the terms
thereof.

Notwithstanding the foregoing conditions precedent, upon payment of the Purchase
Price for any Receivable (whether by payment of cash, through an increase in the
amounts outstanding under the Subordinated Notes and/or by offset of amounts
owed to Buyer), title to such Receivable and the Related Security and
Collections with respect thereto shall vest in Buyer, whether or not the
conditions precedent to Buyer’s obligation to pay for such Receivable were in
fact satisfied. The failure of any Originator to satisfy any of the foregoing
conditions precedent, however, shall give rise to a right of Buyer to rescind
the related Purchase and direct such Originator to pay to Buyer an amount equal
to the Purchase Price that shall have been paid with respect to any Receivables
related thereto.

ARTICLE IV

COVENANTS

Section 4.1    Affirmative Covenants of the Originators. Until the date on which
this Agreement terminates in accordance with its terms, each Originator hereby
covenants as set forth below:

 

  9  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

(a)    Financial Reporting. Such Originator will maintain, for itself and each
of its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish to Buyer (and its assigns):

(i)    Annual Reporting. Within 90 days after the close of each of its fiscal
years, audited, unqualified consolidated financial statements (which shall
include balance sheets, statements of income and retained earnings and a
statement of cash flows) for PDCo and its consolidated Subsidiaries for such
fiscal year certified in a manner acceptable to Buyer (or its assigns) by
independent public accountants acceptable to Buyer (or its assigns). Delivery
within the time period specified above of PDCo’s annual report on Form 10-K for
such fiscal year (together with PDCo’s annual report to shareholders, if any,
prepared pursuant to Rule 14a-3 under the Securities Exchange Act of 1934, as
amended) prepared in accordance with the requirements therefor and filed with
the Securities and Exchange Commission, shall be deemed to satisfy the
requirements of this Section 4.1(a)(i), provided, that the report of the
independent public accountants contained therein is acceptable to the Agent.

(ii)    Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V to
the Purchase Agreement signed by such Originator’s Authorized Officer and dated
the date of such annual financial statement.

(iii)    Shareholder Statements and Reports. Promptly upon the furnishing
thereof to the shareholders of PDCo or such Originator, copies of all financial
statements, reports and proxy statements so furnished.

(iv)    S.E.C. Filings. Promptly upon the filing thereof, copies of all
registration statements and annual, quarterly, monthly or other regular reports
which PDCo or such Originator or any of their respective Subsidiaries files with
the Securities and Exchange Commission.

(v)    Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
Buyer, the Agent, any Purchaser Agent (so long as the Agent is copied on such
communication) or any Purchaser (so long as each other Purchaser is copied on
such communication), copies of the same.

(vi)    Change in Credit and Collection Policies. At least thirty (30) days
prior to the effectiveness of any material change in or material amendment to
such Originator’s Credit and Collection Policy, a copy of such Originator’s
Credit and Collection Policy then in effect and a notice (A) indicating such
change or amendment, and (B) if such proposed change or amendment would be
reasonably likely to adversely affect the collectibility of the Receivables of
such Originator or decrease the credit quality of any newly created Receivables
of such Originator, requesting Buyer’s and the Agent’s consent thereto.

(vii)    Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Originator as Buyer (or its assigns)
may from time to time reasonably request in order to protect the interests of
Buyer (and its assigns) under or as contemplated by this Agreement.

 

  10  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

(b)    Notices. Such Originator will notify the Buyer (or its assigns)
in writing of any of the following promptly upon learning of the occurrence
thereof, describing the same and, if applicable, the steps being taken with
respect thereto:

(i)    Purchase Termination Events or Potential Purchase Termination Events.
The occurrence of each Purchase Termination Event and each Potential Purchase
Termination Event, by a statement of an Authorized Officer of such Originator.

(ii)    Judgment and Proceedings. (1) The entry of any judgment or decree
against such Originator or any of its Subsidiaries if the aggregate amount of
all judgments and decrees then outstanding exceeds $10,000,000, and (2) the
institution of any litigation, arbitration proceeding or governmental proceeding
against such Originator that, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

(iii)    Material Adverse Effect. The occurrence of any event or condition that
has had, or could reasonably be expected to have, a Material Adverse Effect.

(iv)    Defaults Under Other Agreements. The occurrence of a material default or
an event of default under any other financing arrangement pursuant to which such
Originator is a debtor or an obligor which has a principal amount of $5,000,000
or more in the aggregate.

(c)    Compliance with Laws and Preservation of Corporate Existence. Such
Originator will comply in all respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect. Such Originator will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where its business is
conducted, except where the failure to so preserve and maintain any such rights,
franchises or privileges or to so qualify could not reasonably be expected to
have a Material Adverse Effect.

(d)    Audits. Such Originator will furnish to Buyer (or its assigns) from time
to time such information with respect to it and the Receivables as Buyer (or its
assigns) may reasonably request. Such Originator will, from time to time during
regular business hours as requested by Buyer (or its assigns), upon reasonable
notice and at the sole cost of such Originator, permit Buyer (or its assigns) or
their respective agents or representatives, (i) to examine and make copies of
and abstracts from all Records in the possession or under the control of such
Originator relating to the Receivables of such Originator and the Related
Security, including, without limitation, the related Contracts, and (ii) to
visit the offices and properties of such Originator for the purpose of examining
such materials described in clause (i) above, and to discuss matters relating to
such Originator’s financial condition or the Receivables of such Originator and
the Related Security or such Originator’s performance under any of the
Transaction Documents or such Originator’s performance under the Contracts and,
in each case, with any of the officers or employees of such Originator having
knowledge of such matters.

 

  11  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

(e)    Keeping and Marking of Records and Books.

(i)    Such Originator will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable) and the identification and segregation
of Excluded Receivables. Such Originator will give Buyer (or its assigns) notice
of any material change in the administrative and operating procedures referred
to in the previous sentence.

(ii)    Such Originator will (A) on or prior to the date hereof, mark its master
data processing records and other books and records relating to the Receivables
of such Originator with a legend, acceptable to Buyer (or its assigns),
describing Buyer’s ownership interests in the Receivables and further describing
the Asset Portfolio of the Agent (on behalf of the Purchasers) under the
Purchase Agreement and (B) upon the request of Buyer (or its assigns), (x) mark
each Contract with a legend describing Buyer’s ownership interests in the
Receivables of such Originator and further describing the Asset Portfolio of the
Agent (on behalf of the Purchasers) and (y) deliver to Buyer (or its assigns)
all Contracts (including, without limitation, all multiple originals of any such
Contract) relating to the Receivables.

(f)    Compliance with Contracts and Credit and Collection Policies. Such
Originator will timely and fully (i) perform and comply with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables of such Originator and (ii) comply in all respects
with the Credit and Collection Policy in regard to each Receivable and the
related Contract.

(g)    Ownership. Such Originator will take all necessary action to establish
and maintain, irrevocably in Buyer, (A) legal and equitable title to the
Receivables of such Originator and the Collections and (B) all of such
Originator’s right, title and interest in the Related Security associated with
the Receivables of such Originator, in each case, free and clear of any Adverse
Claims other than Adverse Claims in favor of Buyer (and its assigns) (including,
without limitation, the filing of all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect Buyer’s interest in such Receivables,
Related Security and Collections and such other action to perfect, protect or
more fully evidence the interest of Buyer as Buyer (or its assigns) may
reasonably request).

(h)    Purchasers’ Reliance. Each Originator acknowledges that the Agent, the
Purchaser Agents and the Purchasers are entering into the transactions
contemplated by the Purchase Agreement in reliance upon Buyer’s identity as a
legal entity that is separate

 

  12  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

from such Originator and any Affiliates thereof. Therefore, from and after the
date of execution and delivery of this Agreement, such Originator will take all
reasonable steps including, without limitation, all steps that Buyer or any
assignee of Buyer may from time to time reasonably request to maintain Buyer’s
identity as a separate legal entity and to make it manifest to third parties
that Buyer is an entity with assets and liabilities distinct from those of such
Originator and any Affiliates thereof and not just a division of such Originator
or any such Affiliate. Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, such Originator (i) will not
hold itself out to third parties as liable for the debts of Buyer nor purport to
own the Receivables and other assets acquired by Buyer, (ii) will take all other
actions necessary on its part to ensure that Buyer is at all times in compliance
with the covenants set forth in Section 7.1(i) of the Purchase Agreement and
(iii) will cause all tax liabilities arising in connection with the transactions
contemplated herein or otherwise to be allocated between such Originator and
Buyer on an arm’s-length basis and in a manner consistent with the procedures
set forth in U.S. Treasury Regulations §§1.1502- 33(d) and 1.1552-1.

(i)    Collections. Such Originator will cause (1) all ACH Receipts to be
deposited immediately to a Collection Account and all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect. In the event
any payments relating to Receivables are remitted directly to such Originator or
any Affiliate of such Originator, such Originator will remit such payments (or
will cause all such payments to be remitted) directly to a Collection Bank for
deposit into a Collection Account within one (1) Business Day following receipt
thereof and, at all times prior to such remittance, such Originator will itself
hold such payments or, if applicable, will cause such payments to be held, in
trust for the exclusive benefit of Buyer and its assigns. Such Originator will
transfer exclusive ownership, dominion and control (including “control” within
the meaning of Section 9-104 of the UCC of all applicable jurisdictions) of each
Lock-Box and Collection Account to Buyer and will not grant the right to take
dominion and control or establish “control” (within the meaning of Section 9-104
of the UCC of all applicable jurisdictions) of any Lock-Box or Collection
Account at a future time or upon the occurrence of a future event to any Person,
except to Buyer (or its assigns) as contemplated by this Agreement and the
Purchase Agreement. With respect to each Collection Account, such Originator
shall take all steps necessary to ensure that Agent has “control” (within the
meaning of Section 9-104 of the UCC of all applicable jurisdictions) over each
such Collection Account.

(j)    Taxes. Such Originator will file all tax returns and reports required by
law to be filed by it and promptly pay all taxes and governmental charges at any
time owing. Such Originator will pay when due any taxes payable in connection
with the Receivables of such Originator, exclusive of taxes on or measured by
income or gross receipts of Buyer and its assigns.

(k)    Insurance. Such Originator will maintain in effect, or cause - to be
maintained in effect, at such Originator’s own expense, such casualty and
liability insurance as such Originator deems appropriate in its good faith
business judgment. Buyer and the Agent, for the benefit of the Purchasers, shall
be named as additional insureds with respect to all such liability insurance
maintained by such Originator. Such Originator will pay, or cause to be paid,
the premiums therefor and deliver to Buyer and the Agent evidence satisfactory
to Buyer and the

 

  13  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

Agent of such insurance coverage. Copies of each policy shall be furnished to
Buyer, the Agent and any Purchaser in certificated form upon Buyer’s, the
Agent’s or such Purchaser’s request.

(l)    Federal Assignment of Claims Act; Etc. If requested by the Buyer
following the occurrence of an Amortization Event, prepare and make any filings
under the Federal Assignment of Claims Act (or any other similar Applicable Law)
with respect to Government Receivables, that are necessary or desirable in order
for the Buyer to enforce such Government Receivable against the Obligor thereof.

Section 4.2    Negative Covenants of the Originators. Until the date on which
this Agreement terminates in accordance with its terms, each Originator hereby
covenants that:

(a)    Name Change, Jurisdiction of Organization, Offices and Books of Account.
Such Originator will not change its name, jurisdiction of organization,
identity, corporate or other organizational structure (within the meaning of
Sections 9-503 and/or 9-507 of the UCC of all applicable jurisdictions) or
relocate its chief executive office, principal place of business or any office
where Records are kept unless it shall have: (i) given Buyer and the Agent at
least forty-five (45) days’ prior written notice thereof and (ii) delivered to
Buyer and the Agent all financing statements, instruments, opinions and other
documents requested by Buyer or the Agent in connection with such change or
relocation, in form and substance acceptable to the Agent.

(b)    Change in Payment Instructions to Obligors. Such Originator will not add
or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless Buyer (or its assigns) shall have received, at least
ten (10) days before the proposed effective date therefor, (i) written notice of
such addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box;
provided, however, that such Originator may make changes in instructions to
Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Collection Account.

(c)    Modifications to Contracts and Credit and Collection Policy.
Such Originator will not make any change to its Credit and Collection Policy
that could adversely affect the collectibility of the Receivables of such
Originator, or decrease the credit quality of any newly created Receivables of
such Originator. Except as otherwise permitted in its capacity as sub-Servicer
pursuant to Article VIII of the Purchase Agreement, such Originator will not
extend, amend or otherwise modify the terms of any Receivable or the Contract
related thereto other than in accordance with such Originator’s Credit and
Collection Policy.

(d)    Sales, Liens. Such Originator will not sell, assign (by operation of law
or otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable of
such Originator or any Related Security or Collections, or upon or with respect
to the Contract under which any Receivable of such Originator arises, or any
Lock-Box or Collection Account, or assign any right to receive income

 

  14  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

with respect thereto (other than, in each case, the creation of the interests
therein in favor of Buyer provided for herein), and such Originator will defend
the right, title and interest of Buyer in, to and under any of the foregoing
property, against all claims of third parties claiming through or under such
Originator. Such Originator shall not create or suffer to exist any mortgage,
pledge, security interest, encumbrance, lien, charge or other similar
arrangement on any of its inventory the financing or lease of which gives rise
to any Receivable of such Originator.

(e)    [Reserved.]

(f)    Accounting for Purchase. Such Originator will not, and will not permit
any Affiliate to, account for or treat (whether in financial statements or
otherwise) the transactions contemplated hereby in any manner other than the
sale of the Receivables of such Originator and the Related Security by such
Originator to Buyer or in any other respect account for or treat the
transactions contemplated hereby in any manner other than as a sale of the
Receivables of such Originator and the Related Security by such Originator to
Buyer except to the extent that such transactions are not recognized on account
of consolidated financial reporting in accordance with GAAP.

(g)    Collections. Such Originator will not deposit or otherwise credit, or
cause or permit to be so deposited or credited, to any Collection Account, cash
or cash proceeds other than Collections. Such Originator will not deposit or
otherwise credit, or cause or permit to be so deposited or credited, any
Collections or proceeds thereof to any lock-box account or to any other account
not covered by a Collection Account Agreement.

ARTICLE V

TERMINATION EVENTS

Section 5.1    Purchase Termination Events. The occurrence of any one or more of
the following events shall constitute a “Purchase Termination Event”:

(a)    Originator shall fail (i) to make any payment or deposit required
hereunder when due, or (ii) to perform or observe any term, covenant or
agreement hereunder (other than as referred to in clause (i) of this paragraph
(a)) or any other Transaction Document to which it is a party and such failure
shall continue for seven (7) consecutive Business Days.

(b)    Any representation, warranty, certification or statement made by any
Originator in this Agreement, any other Transaction Document to which it is a
party or in any other document delivered pursuant hereto or thereto shall prove
to have been incorrect in any material respect when made or deemed made.

(c)    Failure of any Originator to pay any Indebtedness when due in excess of
$10,000,000; or the default by such Originator in the performance of any term,
provision or condition contained in any agreement under which any such
Indebtedness was created or is governed, the effect of which is to cause, or to
permit the holder or holders of such Indebtedness to cause, such Indebtedness to
become due prior to its stated maturity; or any such Indebtedness of such
Originator shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled payment) prior to the date of maturity
thereof.

 

  15  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

(d)    (i) Any Originator or any of its Subsidiaries shall generally not pay its
debts as such debts become due or shall admit in writing its inability to pay
its debts generally or shall make a general assignment for the benefit of
creditors; or (ii) any proceeding shall be instituted by or against any
Originator or any of its Subsidiaries seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its property
and, solely in the case of a proceeding instituted against (and not by) such
Originator, such proceeding is not dismissed within 60 days; or (iii) any
Originator or any of its Subsidiaries shall take any corporate action to
authorize any of the actions set forth in the foregoing clauses (i) or (ii) of
this paragraph (d).

(e)    A Change of Control shall occur.

(f)    One or more final judgments for the payment of money in an amount in
excess of $10,000,000, individually or in the aggregate, shall be entered
against any Originator on claims not covered by insurance or as to which the
insurance carrier has denied its responsibility, and such judgment shall
continue unsatisfied and in effect for fifteen (15) consecutive days without a
stay of execution.

Section 5.2    Remedies. Upon the occurrence and during the continuation of a
Purchase Termination Event, Buyer may, with the prior written consent of the
Agent, take any of the following actions: (i) declare the Purchase Termination
Date to have occurred, whereupon the Purchase Termination Date shall forthwith
occur, without demand, protest or further notice of any kind, all of which are
hereby expressly waived by each Originator; provided, however, that upon the
occurrence of a Purchase Termination Event described in Section 5.1(d), or of an
actual or deemed entry of an order for relief with respect to any Originator
under the Federal Bankruptcy Code or under any other applicable bankruptcy,
insolvency, arrangement, moratorium or similar laws of any other jurisdiction
(foreign or domestic), the Purchase Termination Date shall automatically occur,
without demand, protest or any notice of any kind, all of which are hereby
expressly waived by each Originator and (ii) to the fullest extent permitted by
applicable law, declare that the Default Fee shall accrue with respect to any
amounts then due and owing by each Originator to Buyer. The aforementioned
rights and remedies shall be without limitation and shall be in addition to all
other rights and remedies of Buyer and its assigns otherwise available under any
other provision of this Agreement, by operation of law, at equity or otherwise,
all of which are hereby expressly preserved, including, without limitation, all
rights and remedies provided under the UCC, all of which rights shall be
cumulative.

ARTICLE VI

INDEMNIFICATION

Section 6.1    Indemnities by the Originators. Without limiting any other rights
that Buyer may have hereunder or under applicable law, each Originator hereby
agrees to indemnify (and pay upon demand to) Buyer and its assigns (and their
respective Affiliates), officers, directors, agents and employees (each an
“Indemnified Party”) from and against any

 

  16  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

and all damages, losses, claims, taxes, liabilities, costs, expenses and for all
other amounts payable, including reasonable attorneys’ fees (which attorneys may
be employees of Buyer or any such assign) and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them arising out of or as a result of this
Agreement, or the use of proceeds of any Purchase hereunder, or the acquisition,
funding or ownership either directly or indirectly, by Buyer of an interest in
the Receivables, or any Receivable or any Contract or Related Security, or any
action or inaction of such Originator, excluding, however:

(x) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(y) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(z) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Asset Portfolio under the Purchase Agreement as a loan or
loans by the Purchasers to Buyer secured by, among other things, the
Receivables, the Related Security and the Collections;

provided, however, that nothing contained in this sentence shall limit the
liability of any Originator or limit the recourse of Buyer to any Originator for
amounts otherwise specifically provided to be paid by such Originator under the
terms of this Agreement. Without limiting the generality of the foregoing
indemnification, each Originator shall indemnify Buyer for Indemnified Amounts
(including, without limitation, losses in respect of uncollectible receivables,
regardless of whether reimbursement therefor would constitute recourse to
Originator) relating to or resulting from:

(i)    any representation or warranty made by such Originator (or any officers
of such Originator) under or in connection with this Agreement, any other
Transaction Document or any other information or report delivered by such
Originator pursuant hereto or thereto that shall have been false or incorrect
when made or deemed made;

(ii)    the failure by such Originator, to comply with any applicable law, rule
or regulation with respect to any Receivable or Contract related thereto, or the
nonconformity of any Receivable or Contract included therein with any such
applicable law, rule or regulation or any failure of such Originator to keep or
perform any of its obligations, express or implied, with respect to any
Contract;

 

  17  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

(iii)    any failure of such Originator to perform its duties, covenants or
other obligations in accordance with the provisions of this Agreement or any
other Transaction Document;

(iv)    any products liability, personal injury or damage, suit or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

(v)    any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable of such
Originator (including, without limitation, a defense based on such Receivable or
the related Contract not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;

(vi)    the commingling of Collections of Receivables of such Originator at any
time with other funds (including collections of Excluded Receivables);

(vii)    any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of any Purchase, the ownership of the
Receivables of such Originator or any other investigation, litigation or
proceeding relating to such Originator in which any Indemnified Party becomes
involved as a result of any of the transactions contemplated hereby;

(viii)    any inability to litigate any claim against any Obligor in respect of
any Receivable of such Originator as a result of such Obligor being immune from
civil and commercial law and suit on the grounds of sovereignty or otherwise
from any legal action, suit or proceeding;

(ix)    any Purchase Termination Event described in Section 5.1(d);

(x)    any failure to vest and maintain vested in Buyer, or to transfer to
Buyer, legal and equitable title to, and ownership of, the Receivables of such
Originator and the Collections, and all of such Originator’s right, title and
interest in the Related Security associated with the Receivables of such
Originator, in each case, free and clear of any Adverse Claim;

(xi)    the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable of such
Originator and the Related Security and Collections with respect thereto, and
the proceeds of any thereof, whether at the time of the Purchase or at any
subsequent time;

 

  18  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

(xii)    any action or omission by such Originator which reduces or impairs the
rights of Buyer with respect to any Receivable of such Originator or the value
of any such Receivable;

(xiii)    any attempt by any Person to void the Purchase hereunder under
statutory provisions or common law or equitable action; and

(xiv)    the failure of any Receivable of such Originator included in the
calculation of the Net Portfolio Balance as an Eligible Receivable to be an
Eligible Receivable at the time so included.

Section 6.2    Other Costs and Expenses. Each Originator shall be jointly and
severally liable for, and shall reimburse Buyer on demand for, all costs and
out-of- pocket expenses in connection with the preparation, negotiation,
arrangement, execution, delivery, enforcement and administration of this
Agreement, the transactions contemplated hereby and the other documents to be
delivered hereunder. Each Originator shall reimburse Buyer on demand for any and
all costs and expenses of Buyer, if any, including reasonable counsel fees and
expenses, in connection with the enforcement of this Agreement and the other
documents delivered hereunder and in connection with any restructuring or
workout of this Agreement or such documents, or the administration of this
Agreement following a Purchase Termination Event.

ARTICLE VII

MISCELLANEOUS

Section 7.1    Waivers and Amendments.

(a)    No failure or delay on the part of Buyer (or its assigns) in exercising
any power, right or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
remedy preclude any other further exercise thereof or the exercise of any other
power, right or remedy. The rights and remedies herein provided shall be
cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.

(b)    No provision of this Agreement may be amended, supplemented, modified or
waived except in writing signed by each Originator, the Buyer, the Agent and the
Required Purchasers.

Section 7.2    Notices. All communications and notices provided for hereunder
shall be in writing (including bank wire, telecopy or electronic facsimile
transmission or similar writing) and shall be given to the other parties hereto
at their respective addresses or telecopy numbers set forth on the signature
pages hereof or at such other address or telecopy number as such Person may
hereafter specify for the purpose of notice to each of the other parties hereto.
Each such notice or other communication shall be effective (i) if given by
telecopy, upon the receipt thereof, (ii) if given by mail, three (3) Business
Days after the time such communication is deposited in the mail with first class
postage prepaid or (iii) if given by any other means, when received at the
address specified in this Section 7.2.

 

  19  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

Section 7.3    Protection of Ownership Interests of Buyer.

(a)    Each Originator agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that Buyer (or its assigns) may
request, to perfect, protect or more fully evidence the interest of Buyer
hereunder and the Asset Portfolio transferred pursuant to the Purchase
Agreement, or to enable Buyer (or its assigns) to exercise and enforce their
rights and remedies hereunder. Without limiting the foregoing, each Originator
will, upon the request of Buyer (or its assigns), file such financing or
continuation statements, or amendments thereto or assignments thereof, and
execute and file such other instruments and documents, that may be necessary or
desirable, or that Buyer (or its assigns) may reasonably request, to perfect,
protect or evidence such interest of Buyer (or such Asset Portfolio). At any
time, Buyer may, at the applicable Originator’s sole cost and expense, direct
such Originator to notify the Obligors of Receivables of such Originator of the
ownership interests of Buyer under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to Buyer or its designee.

(b)    If any Originator fails to perform any of its obligations hereunder,
Buyer (or its assigns) may (but shall not be required to) perform, or cause
performance of, such obligations, and Buyer’s (or such assigns’) costs and
expenses incurred in connection therewith shall be payable by the Originators as
provided in Section 6.2. Each Originator irrevocably authorizes Buyer (and its
assigns) at any time and from time to time in the sole and absolute discretion
of Buyer (or its assigns), and appoints Buyer (and its assigns) as its
attorney(ies)-in-fact, to act on behalf of such Originator (i) to authorize
and/or execute on behalf of such Originator as debtor and to file financing or
continuation statements (and amendments thereto and assignments thereof)
necessary or desirable in Buyer’s (or its assigns’) sole and absolute discretion
to perfect and to maintain the perfection and priority of the interest of Buyer
in the Receivables and (ii) to file a carbon, photographic or other reproduction
of this Agreement or any financing statement with respect to the Receivables as
a financing statement in such offices as Buyer (or its assigns) in their sole
and absolute discretion deem necessary or desirable to perfect and to maintain
the perfection and priority of Buyer’s interests in the Receivables. This
appointment is coupled with an interest and is irrevocable. The authorization by
each Originator set forth in the second sentence of this Section 7.3(b) is
intended to meet all requirements for authorization by a debtor under Article 9
of any applicable enactment of the UCC, including without limitation,
Section 9-509 thereof.

Section 7.4    Confidentiality.

(a)    Each Originator shall maintain and shall cause each of its employees and
officers to maintain the confidentiality of this Agreement and the other
confidential or proprietary information with respect to the Agent, each
Purchaser Agent and each Purchaser and their respective businesses obtained by
it or them in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that such Originator and its officers
and employees may disclose such information to such Originator’s external
accountants and attorneys and as required by any applicable law or order of any
judicial or administrative proceeding.

 

  20  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

(b)    Anything herein to the contrary notwithstanding, each Originator hereby
consents to the disclosure of any nonpublic information with respect to it
(i) to Buyer, the Agent, the Purchaser Agents, the Financial Institutions or the
Conduits by each other, (ii) by Buyer, the Agent, the Purchaser Agents or the
Purchasers to any prospective or actual assignee or participant of any of them
and (iii) by the Agent, any Purchaser Agent or any Purchaser to any rating
agency, Funding Source, Commercial Paper dealer or provider of a surety,
guaranty or credit or liquidity enhancement to any Conduit or any entity
organized for the purpose of purchasing, or making loans secured by, financial
assets for which MUFG Bank, Ltd. or any Purchaser Agent acts as the
administrative agent and to any officers, directors, employees, outside
accountants and attorneys of any of the foregoing, provided each such Person is
informed of, and agrees to maintain the confidential nature of, such
information, In addition, the Purchasers, the Purchaser Agents and the Agent may
disclose any such nonpublic information pursuant to any law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceedings (whether or not having the force or effect of law).

(c)    Buyer shall maintain and shall cause each of its employees and officers
to maintain the confidentiality of this Agreement and the other confidential or
proprietary information with respect to each Originator, the Obligors and their
respective businesses obtained by it in connection with the due diligence
evaluations, structuring, negotiating and execution of the Transaction
Documents, and the consummation of the transactions contemplated herein and any
other activities of Buyer arising from or related to the transactions
contemplated herein provided, however, that each of Buyer and its employees and
officers shall be permitted to disclose such confidential or proprietary
information: (i) to the Agent, each Purchaser Agent and each Purchaser, (ii) to
any prospective or actual assignee or participant of the Agent, any Purchaser
Agent or any Purchaser, (iii) to any rating agency, Funding Source or provider
of a surety, guaranty or credit or liquidity enhancement to any Conduit, (iv) to
any officers, directors, employees, outside accountants and attorneys of any of
the foregoing, and (v) to the extent required pursuant to any applicable law,
rule, regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings with competent jurisdiction (whether or not
having the force or effect of law) so long as such required disclosure is made
under seal to the extent permitted by applicable law or by rule of court or
other applicable body.

Section 7.5    Bankruptcy Petition. (a) Each Originator and Buyer each hereby
covenants and agrees that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any Funding Source
that is a special purpose bankruptcy remote entity or of any Conduit or any
Financial Institution, it will not institute against, or join any other Person
in instituting against, any such entity or the Conduit any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

(b)    Each Originator covenants and agrees that, prior to the date that is one
year and one day after the payment in full of all outstanding obligations of
Buyer under the Purchase Agreement, it will not institute against, or join any
other Person in instituting against, Buyer any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

 

  21  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

Section 7.6    Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of any Conduit, the Agent, any
Purchaser Agent, any Funding Source or any Financial Institution, no claim may
be made by any Originator or any other Person against the Conduit, the Agent or
any Financial Institution or their respective Affiliates, directors, officers,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement, or any act, omission or event occurring in connection
therewith; and each Originator hereby waives, releases, and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

Section 7.7    CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT
REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT
THAT THE PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF
AGENT OR ANY PURCHASER IN THE ASSET PORTFOLIO IS GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK).

Section 7.8    CONSENT TO JURISDICTION. EACH ORIGINATOR HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
ORIGINATOR PURSUANT TO THIS AGREEMENT AND EACH ORIGINATOR HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF BUYER (OR ITS ASSIGNS) TO BRING PROCEEDINGS AGAINST ANY
ORIGINATOR IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
ANY ORIGINATOR AGAINST BUYER (OR ITS ASSIGNS) OR ANY AFFILIATE THEREOF
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH ORIGINATOR
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK CITY,
NEW YORK.

Section 7.9    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
ORIGINATOR PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER
OR THEREUNDER.

 

  22  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

Section 7.10    Integration; Binding Effect; Survival of Terms.

(a)    This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b)    This Agreement shall be binding upon and inure to the benefit of each
Originator and Buyer, and their respective successors and permitted assigns
(including any trustee in bankruptcy). No Originator may assign any of its
rights and obligations hereunder or any interest herein without the prior
written consent of Buyer. Buyer may assign at any time its rights and
obligations hereunder and interests herein to any other Person without the
consent of any Originator. Without limiting the foregoing, each Originator
acknowledges that Buyer, pursuant to the Purchase Agreement, may assign to the
Agent, for the benefit of the Purchasers, its rights, remedies, powers and
privileges hereunder and that the Agent may further assign such rights,
remedies, powers and privileges to the extent permitted in the Purchase
Agreement. Each Originator agrees that the Agent, as the assignee of Buyer,
shall, subject to the terms of the Purchase Agreement, have the right to enforce
this Agreement and to exercise directly all of Buyer’s rights and remedies under
this Agreement (including, without limitation, the right to give or withhold any
consents or approvals of Buyer to be given or withheld hereunder) and each
Originator agrees to cooperate fully with the Agent in the exercise of such
rights and remedies. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until terminated in accordance with its terms,
provided, however, that the rights and remedies with respect to (i) any breach
of any representation and warranty made by the Originators pursuant to Article
II; (ii) the indemnification and payment provisions of Article VI; and
(iii) Section  7.5 shall be continuing and shall survive any termination of this
Agreement.

Section 7.11     Counterparts; Severability; Section References. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

Section 7.12    Subordination. Each Originator shall have the right to receive,
and Buyer shall make, any and all payments relating to any indebtedness,
obligation or claim such Originator may from time to time hold or otherwise have
against Buyer or any assets or properties of Buyer, whether arising hereunder or
otherwise existing, provided that, after giving effect to any such payment, the
aggregate Outstanding Balance of Receivables owned by Buyer

 

  23  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

at such time exceeds the sum of (a) the Aggregate Unpaids under the Purchase
Agreement, plus (b) the aggregate outstanding principal balance of the
Subordinated Loans. Each Originator hereby agrees that at any time during which
the condition set forth in the proviso of the immediately preceding sentence
shall not be satisfied, such Originator shall be subordinate in right of payment
to the prior payment of any indebtedness or obligation of Buyer owing to the
Agent, any Purchaser Agent or any Purchaser under the Purchase Agreement.

(Signature Page Follows)

 

 

  24  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

IN WITNESS WHEREOF. the parties hereto have caused this Agreement to he executed
and delivered by their duly authorized officers as of the date hereof.

 

PATTERSON DENTAL SUPPLY, INC. By:   /s/ Les B. Korsh Name: Les B. Korsh Title:
Secretary

Address:  

1031 Mendota Heights Road

St. Paul, MN 55120

Attn:   Chief Financial Officer Facsimile:   (651) 686-8984

 

PDC FUNDING COMPANY III, LLC By:   /s/ Les B. Korsh Name: Les B. Korsh Title:
Secretary

Address:  

1031 Mendota Heights Road

St. Paul, MN 55120

Attn:   Chief Financial Officer Facsimile:   (651) 686-8984

 

  S-1  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

Exhibit I

Definitions

As used in this Agreement and the Exhibits thereto, capitalized terms have the
meanings set forth in this Exhibit I (such meanings to be equally applicable to
the singular and plural forms thereof). If a capitalized term is used in this
Agreement, or any Exhibit thereto, and not otherwise defined therein or in this
Exhibit I, such term shall have the meaning assigned thereto in Exhibit I to the
Purchase Agreement.

“Agent” has the meaning set forth in the Preliminary Statements to this
Agreement.

“Agreement” means this Receivables Sale Agreement, as the same may be - amended,
restated, supplemented or otherwise modified from time to time.

“Buyer” has the meaning set forth in the preamble to this Agreement.

“Cut-Off Date” means June 23, 2018.

“Default Fee” means a per annum rate of interest equal to the sum of (i) the
Prime Rate, plus (ii) 2% per annum.

“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in Section 1.3(a) of this Agreement.

“Discount Factor” means a percentage calculated to provide Buyer with a
reasonable return on its investment in the Receivables of any Originator after
taking account of (i) the time value of money based upon the anticipated dates
of collection of the Receivables of such Originator and the cost to Buyer of
financing its investment in such Receivables during such period and (ii) the
risk of nonpayment by the Obligors. The Originator of such Receivables and Buyer
may agree from time to time to change the Discount Factor based on changes in
one or more of the items affecting the calculation thereof, provided that any
change to the Discount Factor shall take effect as of the commencement of a
Fiscal Month, shall apply only prospectively and shall not affect the Purchase
Price payment made prior to the Fiscal Month during which such Originator and
Buyer agree to make such change.

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of any Originator and its Subsidiaries, (ii) the ability
of any Originator to perform its obligations under the Agreement or any other
Transaction Document, (iii) the legality, validity or enforceability of the
Agreement or any other Transaction Document, (iv) any Originator’s, Buyer’s, the
Agent’s or any Purchaser’s interest in the Receivables generally or in any
significant portion of the Receivables, the Related Security or Collections with
respect thereto, or (v) the collectibility of the Receivables generally or of
any material portion of the Receivables.

“Net Worth” means, as of any date of determination, the excess, if any, of
(a) the aggregate Outstanding Balance of the Receivables at such time, over
(b) the sum of (i) the Aggregate Capital outstanding at such time, plus (ii) the
aggregate outstanding principal balance of the Subordinated Loans (including any
Subordinated Loan proposed to be made on the date of determination).

 

   



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

“Originator” has the meaning set forth in the preamble to this Agreement.

“Potential Purchase Termination Event” means an event which, with the passage of
time or the giving of notice, or both, would constitute a Purchase Termination
Event.

“Purchase” means either (i) a purchase of Receivables pursuant to Section 1.1(a)
of this Agreement by Buyer from any Originator of such Receivables and the
Related Security and Collections related thereto, together with all related
rights in connection therewith or (ii) a contribution of Receivables and the
Related Security and Collections related thereto pursuant to Section 1.1(a) of
this Agreement by PDSI to Buyer.

“Purchase Agreement” has the meaning set forth in the Preliminary Statements to
this Agreement.

“Purchase Date” means (i) the Closing Date and (ii) each Business Day thereafter
that any Receivable is generated.

“Purchase Price” means, with respect to any Purchase from any Originator
hereunder, the aggregate price to be paid by Buyer to such Originator for such
Purchase in accordance with Section 1.2 for the Receivables of such Originator,
Collections and Related Security being sold to Buyer, which price shall equal on
any date (i) the product of (x) the Outstanding Balance of such Receivables on
such date, multiplied by (y) one minus the Discount Factor in effect on such
date, minus (ii) any Purchase Price Credits to be credited against the Purchase
Price otherwise payable to such Originator in accordance with Section 1.3.

“Purchase Price Credit” has the meaning set forth in Section 1.3.

“Purchase Termination Date” means the earliest to occur of (i) the Facility
Termination Date, (ii) the Business Day immediately prior to the occurrence of a
Purchase Termination Event set forth in Section 5.1(d), (iii) the Business Day
specified in a written notice from Buyer to Originator and the Agent following
the occurrence of any other Purchase Termination Event, which date shall be no
earlier than 5 Business Days after the date of such written notice and (iv) the
date which is 5 Business Days after Buyer’s and the Agent’s receipt of written
notice from Originator that it wishes to terminate the facility evidenced by
this Agreement.

“Purchase Termination Event” has the meaning set forth in Section 5.1 of the
Agreement.

“Related Security” means, with respect to any Receivable of any Originator:

(i)    all of such Originator’s interest in the Related Goods or other inventory
and goods (including returned or repossessed inventory or goods), if any, the
sale, licensing or financing of which by such Originator gave rise to such
Receivable, and all insurance contracts with respect thereto,

 

  Exh. I-2  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

(ii)    all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

(iii)    all guaranties, letters of credit, insurance, “supporting obligations”
(within the meaning of Section 9-102(a) of the UCC of all applicable
jurisdictions) and other agreements or arrangements of whatever character from
time to time supporting or securing payment of such Receivable whether pursuant
to the Contract related to such Receivable or otherwise,

(iv)    all service contracts and other contracts and agreements associated with
such Receivable,

(v)    all Records related to such Receivable,

(vi)    all of such Originator’s right, title and interest in each Lock-Box and
each Collection Account, and any and all agreements related thereto,

(vii)    all Collections in respect thereof, and

(viii)    all proceeds of such Receivable and any of the foregoing.

“Required Capital Amount” means, as of any date of determination, an amount
equal to the product of (i) greater of (a) the Loss Reserve Floor and (b) the
Dynamic Loss Reserve Percentage, multiplied by (ii) the Net Portfolio Balance as
of such date.

“Solvent” means, with respect to any Person and as of any particular date,
(i) the present fair market value (or present fair saleable value) of the assets
of such Person is not less than the total amount required to pay the probable
liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured,
(ii) such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (iii) such Person is not incurring debts
or liabilities beyond its ability to pay such debts and liabilities as they
mature and (iv) such Person is not engaged in any business or transaction, and
is not about to engage in any business or transaction, for which its property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Person is engaged.

“Subordinated Loan” has the meaning set forth in Section 1.2(a).

“Subordinated Note” means a promissory note in substantially the form of Exhibit
III hereto as more fully described in Section 1.2, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

 
Exh. I-3  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

 

 
Exh. I-4  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

EXHIBIT II

Places of Business of the Originators;

Locations of Records;

Federal Employer Identification Number(s)

On file with Agent.

 

  Exh. II-1  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

EXHIBIT III

Form of Subordinated Note

SUBORDINATED NOTE

[__], 20[__]

1.    Note. FOR VALUE RECEIVED, the undersigned, PDC Funding Company III, LLC, a
Minnesota limited liability company (“SPV”), hereby unconditionally promises to
pay to the order of [name of Originator] (“Originator”), in lawful money of the
United States of America and in immediately available funds, on the date
following the Purchase Termination Date that is one year and one day after the
date on which (i) the Outstanding Balance of all Receivables sold under the
“Sale Agreement” referred to below has been reduced to zero and (ii) Originator
has paid to SPV all indemnities, adjustments and other amounts which may be owed
thereunder in connection with the Purchase (the “Collection Date”), the
aggregate unpaid principal sum outstanding of all “Subordinated Loans” made from
time to time by Originator to SPV pursuant to and in accordance with the terms
of that certain Receivables Sale Agreement dated as of July 24, 2018, among
Originator, the other originators named therein and SPV (as amended, restated,
supplemented or otherwise modified from time to time, the “Sale Agreement”).
Reference to Section 1.2 of the Sale Agreement is hereby made for a statement of
the terms and conditions under which the loans evidenced hereby have been and
will be made. All terms which are capitalized and used herein and which are not
otherwise specifically defined herein shall have the meanings ascribed to such
terms in the Sale Agreement.

2.    Interest. Subject to the Subordination Provisions (as defined below), SPV
further promises to pay interest on the outstanding unpaid principal amount
hereof from the date hereof until payment in full hereof at a rate equal to the
Prime Rate; provided, however, that if SPV shall default in the payment of any
principal hereof, SPV promises to pay, on demand, interest at the rate of the
Prime Rate plus 2.00% per annum on any such unpaid amounts, from the date such
payment is due to the date of actual payment (including the date of any
prepayment). Interest shall be payable on the first Business Day of each month
in arrears; provided, however, that SPV may elect on the date any interest
payment is due hereunder to defer such payment and upon such election the amount
of interest due but unpaid on such date shall constitute principal under this
Subordinated Note. The outstanding principal of any loan made under this
Subordinated Note shall be due and payable on the Collection Date and may be
repaid or prepaid at any time without premium or penalty.

3.    Principal Payments. Subject to the Subordination Provisions, Originator is
authorized and directed by SPV to enter on the grid attached hereto, or, at its
option, in its books and records, the date and amount of each loan made by it
which is evidenced by this Subordinated Note and the amount of each payment of
principal made by SPV, and absent manifest error, such entries shall constitute
prima facie evidence of the accuracy of the information so entered; provided
that neither the failure of Originator to make any such entry or any error
therein shall expand, limit or affect the obligations of SPV hereunder.

 

  Exh. III-1  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

4.    Subordination Provisions.

(i)    The subordination provisions contained in this Section 4 (the
“Subordination Provisions”) are for the direct benefit of, and may be enforced
by, the Agent and the Purchasers and/or any of their respective assignees
(collectively, the “Senior Claimants”) under the Purchase Agreement. Subject to
the Subordination Provisions, Originator shall have the right to receive, and
SPV shall make, any and all payments relating to the loans made under this
Subordinated Note and each other Subordinated Note (the “Junior Claims”).
Originator hereby agrees that Originator shall be subordinate in right of
payment to the prior payment of any indebtedness or obligation of SPV owing to
the Agent or any Purchaser under that certain Receivables Purchase Agreement
dated as of July 24, 2018, by and among SPV, the Servicer (as defined therein),
various “Purchasers” from time to time party thereto, and MUFG Bank, Ltd., as
the “Agent” (as amended, restated, supplemented or otherwise modified from time
to time, the “Purchase Agreement”). Until the date on which all “Capital”
outstanding under the Purchase Agreement has been repaid in full and all other
obligations of SPV and/or the Servicer thereunder and under the “Fee Letter”
referenced therein (all such obligations, collectively, the “Senior Claim”) have
been indefeasibly paid and satisfied in full, Originator shall not institute
against SPV any proceeding of the type described in Section 5.1(d) of the Sale
Agreement unless and until the Collection Date has occurred. Should any payment,
distribution or security or proceeds or other distribution of any kind or
character from SPV or from any other source whatsoever, in respect of Junior
Claims, other than as expressly permitted by the terms of this Subordinated
Note, be received by Originator in violation of this Section 4, Originator
agrees that such payment or other distribution shall be received in trust for
the Senior Claimants and shall immediately be turned over in cash by
the Originator to Agent (for the benefit of the Senior Claimants) until the
Senior Claim have been indefeasibly paid and performed in full and in cash. All
payments and distributions received by Agent in respect of this Subordinated
Note, to the extent received in or converted into cash, may be applied by Agent
(for the benefit of the Senior Claimants) first, to the payment of any and all
expenses (including, without limitation, attorneys’ fees and other legal
expenses) paid or incurred by Agent or the Senior Claimants in enforcing these
Subordination Provisions, or in endeavoring to collect or realize upon the
Junior Claims, and second, any balance thereof shall, solely as between any
originator (including Originator hereunder) and the Senior Claimants, be applied
by Agent toward the payment of the Senior Claim in a manner determined by Agent
to be in accordance with the Receivables Purchase Agreement; but as between SPV
and its creditors, no such payments or distributions of any kind or character
shall be deemed to be payments or distributions in respect of the Senior
Interests.

(ii)    SPV covenants and agrees, and Originator, by its acceptance of this
Subordinated Note, likewise covenants and agrees, in each case, for the benefit
of the other and for the benefit of the Senior Claimants as follows:

(A)    No payment or other distribution of SPV’s assets of any kind or
character, whether in cash, securities, or other rights or property, shall be
made on account of this Subordinated Note, except to the extent such payment or
other distribution is (i) permitted under the Purchase Agreement, (ii) made at a
time when no Amortization Event has occurred and is continuing and (iii) made at
a time on which the Net Portfolio Balance exceeds the sum of (x) the Aggregate
Capital at such time, plus (y) the Required Reserves at such time.

 

  Exh. III-2  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

(B)    These Subordination Provisions are intended solely for the purpose of
defining the relative rights of Originator, on the one hand, and the Senior
Claimants, on the other hand. Nothing contained in the Subordination Provisions
or elsewhere in this Subordinated Note is intended to or shall impair, as
between SPV, its creditors (other than the Senior Claimants) and Originator,
SPV’s obligation, which is unconditional and absolute, to pay the Junior Claims
as and when the same shall become due in accordance with the terms hereof and of
the Sale Agreement or to affect the relative rights of Originator and creditors
of SPV (other than the Senior Claimants).

(C)    Originator shall not, until the Senior Claim has been indefeasibly paid
and performed in full and in cash: (i) cancel, waive, forgive, transfer or
assign, or commence legal proceedings to enforce or collect, or subordinate to
any obligation of SPV, howsoever created, arising or evidenced, whether direct
or indirect, absolute or contingent, or now or hereafter existing, or due or to
become due, other than the Senior Interests, the Junior Claims, or any rights in
respect thereof or (ii) convert the Junior Claims into an equity interest in
SPV, unless, in the case of each of clauses (i) and (ii) above, Originator shall
have received the prior written consent of Agent in each case.

(D)    Originator shall not, without the advance written consent of Agent,
institute against, or join any other Person in instituting against, SPV any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States until at least one year and one day shall have passed since
the Senior Claim shall have been indefeasibly paid and performed in full and in
cash.

(E)    If, at any time, any payment (in whole or in part) made with respect to
any Senior Interest is rescinded or must be restored or returned by a Senior
Interest Holder (whether in connection with any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or otherwise), these
Subordination Provisions shall continue to be effective or shall be reinstated,
as the case may be, as though such payment had not been made.

(F)    Each of the Senior Claimants may, from time to time, at its sole
discretion, without notice or demand to Originator, and without waiving any of
its rights under these Subordination Provisions, take any or all of the
following actions: (i) retain or obtain an interest in any property securing any
of the Senior Claim pursuant to, and to the extent set forth in, the Transaction
Documents; (ii) retain or obtain the primary or secondary obligations of any
other obligor or obligors with respect to any of the Senior Interests;
(iii) extend or renew for one or more periods (whether or not longer than the
original period), alter or exchange any of the Senior Interests, or release or
compromise any obligation of any nature with respect to any of the Senior Claim
in accordance with the Transaction Documents; (iv) amend, supplement, or
otherwise modify any Transaction Document in accordance with the terms thereof;
and (v) release its security interest in, or surrender, release or permit any
substitution or exchange for all or any part of any rights or property securing
any of the Senior Interests, or extend or renew for one or more periods (whether
or not longer than the original period), or release, compromise, alter or
exchange any obligations of any nature of any obligor with respect to any such
rights or property.

 

  Exh. III-3  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

(G)    Originator agrees that its Junior Claims hereunder shall be pari passu
with all other Junior Claims.

(H)    These Subordination Provisions constitute a continuing offer from SPV to
all Persons who become the holders of, or who continue to hold, Senior
Interests; and these Subordination Provisions are made for the benefit of the
Senior Claimants, and Agent may proceed to enforce such provisions on behalf of
each of such Persons.

5.    Bankruptcy; Insolvency. Upon the occurrence of any proceeding of the type
described in Section 5.1(d) of the Sale Agreement involving SPV as debtor, then
and in any such event the Senior Claimants shall first have been indefeasibly
paid and performed in full and in cash for all amounts due or to become due on
or in respect of the Aggregate Capital and the Senior Claim (including “CP
Costs” and “Financial Institution Yield” as defined and as accruing under the
Purchase Agreement after the commencement of any such proceeding, whether or not
any or all of such CP Costs or Yield is an allowable claim in any such
proceeding) before Originator is entitled to receive payment with respect to the
Junior Claim, and to that end, any payment or distribution of assets of SPV of
any kind or character, whether in cash, securities or other property, in any
applicable insolvency proceeding, which would otherwise be payable to or
deliverable upon or with respect to any or all indebtedness with respect to the
Junior Claim, is hereby assigned to and shall be paid or delivered by the Person
making such payment or delivery (whether a trustee in bankruptcy, a receiver,
custodian or liquidating trustee or otherwise) directly to the Agent for
application to, or as collateral for the payment of, the Senior Claim until such
Senior Claim shall have been paid in full and satisfied. Originator hereby
irrevocably agrees that Agent, in the name of Originator or otherwise, may
demand, sue for, collect, receive and receipt for any and all such payments or
distributions, and file, prove and vote or consent in any such proceeding with
respect to any and all claims of Originator relating to the Junior Claim, in
each case until the Senior Claim shall have been indefeasibly paid and performed
in full and in cash.

6.    Amendments. This Subordinated Note shall not be amended or modified except
in accordance with Section 7.1 of the Sale Agreement. The terms of this
Subordinated Note may not be amended or otherwise modified without the prior
written consent of the Agent for the benefit of the Purchasers.

7.    GOVERNING LAW. THIS SUBORDINATED NOTE SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT
REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS THEREOF).

8.    Waivers. All parties hereto, whether as makers, endorsers, or otherwise,
severally waive presentment for payment, demand, protest and notice of dishonor.
Originator additionally expressly waives all notice of the acceptance by any
Senior Claimant of the subordination and other provisions of this Subordinated
Note and expressly waives reliance by any Senior Claimant upon the subordination
and other provisions herein provided.

(Remainder of Page Intentionally Left Blank)

 

  Exh. III-4  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

9.    Assignment. This Subordinated Note may not be assigned, pledged or
otherwise transferred to any party other than Originator without the prior
written consent of the Agent, and any such attempted transfer shall be void.

[Signature Page follows]

 

  Exh. III-5  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

PDC FUNDING COMPANY III, LLC By:     Title:

 

  Exh. III-6  



--------------------------------------------------------------------------------

RECEIVABLES SALE AGREEMENT

 

Schedule

to

SUBORDINATED NOTE

SUBORDINATED LOANS AND PAYMENTS OF PRINCIPAL

 

Date

      

Amount of

Subordinated

Loan

      

Amount of

Principal Paid

      

Unpaid

Principal

Balance

      

Notation

made by

                                                                                
                                                                               
                                                                                
                                                                                
                                                                                
                                                                               
                                                                                
                                                                                
                                                                                
                      

 

  Exh. III-7  